UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7319



MAXIE ROBINSON,

                                              Plaintiff - Appellant,

          versus


ASSISTANT   SUPERVISOR  SUDDREATH;   SERGEANT
CHALMERS; OFFICER GREEN; LIEUTENANT TURNER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-425)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maxie Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maxie Robinson filed an untimely notice of appeal. We dismiss

the appeal for lack of jurisdiction.    The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are “mandatory and jurisdictional.”    Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.        See Fed. R. App. P.

4(a)(1). The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 17, 1999;

Robinson’s notice of appeal was filed on September 24, 1999.

Robinson’s failure to file a timely notice of appeal* or to obtain

either an extension or a reopening of the appeal period leaves this

court without jurisdiction to consider the merits of his appeal.

We therefore dismiss the appeal. Robinson’s motion for appointment

of counsel is denied.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




      *
        For the purposes of this appeal we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).


                                 2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3